           Case 1:17-vv-01471-UNJ Document 86 Filed 06/26/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1471V
                                        (not to be published)


    PATRICIA PIAZZA,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: May 19, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Gabrielle Manganiello Fielding, U.S. Department of Justice, Washington, DC, for
Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On October 6, 2017, Patricia Piazza, (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration as a result of receiving an influenza vaccine on October 16, 2014.
(Petition at 1). On February 12, 2020, a decision was issued awarding compensation to
Petitioner based on the parties’ stipulation. (ECF No. 75).


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01471-UNJ Document 86 Filed 06/26/20 Page 2 of 2




        Petitioner has now filed a motion for attorney’s fees and costs, dated April 24,
2020, (ECF No. 80), requesting a total award of $40,495.30 (representing $38,230.95 in
fees and $2,254.19 in costs). In accordance with General Order #9, Petitioner filed a
signed statement indicating that Petitioner incurred $10.16 in out-of-pocket expenses.
(ECF No. 81). Respondent reacted to the motion on April 28, 2020, indicating that she is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case and defers to the Court’s discretion to determine the amount to be awarded.
(ECF No. 82). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs.
I award a total of $40,495.30 as follows:

             •    A lump sum of $40,485.14, representing reimbursement for fees and costs,
                  in the form of a check payable jointly to Petitioner and Petitioner’s counsel
                  and;

             •    A lump sum of $10.16, representing reimbursement for Petitioner’s costs,
                  in the form of a check payable to Petitioner.

       In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                               s/Brian H. Corcoran
                                                               Brian H. Corcoran
                                                               Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.
                                                          2
